People v Luttrell (2020 NY Slip Op 08082)





People v Luttrell


2020 NY Slip Op 08082


Decided on December 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2018-00022
 (Ind. No. 47/17)

[*1]The People of the State of New York, respondent,
vDamon T. Luttrell, appellant.


Carol Kahn, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered November 20, 2017, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's waiver of his right to appeal was valid, as the record indicates that it was knowingly, voluntarily, and intelligently made (see People v Sanders, 25 NY3d 337, 340; People v Lopez, 6 NY3d 248, 256-257; People v Batista, 167 AD3d 69, 76-77; People v Arthur, 159 AD3d 710, 710; see also People v Brown, 122 AD3d 133, 144-145; cf. People v Bradshaw, 18 NY3d 257, 265-266; People v Baldassarre, 175 AD3d 1315, 1316; People v Latham, 162 AD3d 1068, 1069-1070). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d at 256; People v Seaberg, 74 NY2d 1, 9; People v Arthur, 159 AD3d at 710).
AUSTIN, J.P., HINDS-RADIX, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court